IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PAUL C. BOATMAN SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2227

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Paul C. Boatman Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.